Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 18-20, 24-25 and 28-37 are pending.  Claims 18, 25 and 28-29 have been amended. Claims 18-20, 24-25 and 28-34 are presented for examination on the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Eisenschenk on 12/28/2021.

Claim 18 has been amended as follows:
A peptide that induces insulin-independent adipocyte glucose transport wherein 


- the peptide has a length of at least 15amino acids and less than 40 amino acids; and wherein the peptide sequence comprises a sequence selected from the group consisting of: 
- VECTMVEKRVLALLDKPPFLTQLHS (SEQ ID NO: 9); 
- H-VECTM-R8-EKRVLA-S5-LDKPPFLTQLHS-OH (SEQ ID NO: 21); 
- H-VECTM-R8-EKRVLA-S5-LDKPPFLTQLHS-NH2 (SEQ ID NO: 22); 
- H-CTM-R8-EKRVLA-S5-LDKPPFLTQLHS-OH (SEQ ID NO: 23); 
- H-M-R8-EKRVLA-S5-LDKPPFLTQLHS-OH (SEQ ID NO: 24); 
- Cbz-R8-EKRVLA-S5-LDKPPFLTQLHS-OH (SEQ ID NO: 25); 
- H-VECTM-R8-EKRVLA-S5-LDKPPFLTQL-OH (SEQ ID NO: 26); 
- H-VECTM-R8-EKRVLA-S5-LDKPPFLT-OH (SEQ ID NO: 27); 
- H-VECTM-R8-EKRVLA-S5-LDKPPF-OH (SEQ ID NO: 28); 
- H-VECTM-R8-EKRVLA-S5-LDKP-OH (SEQ ID NO: 29); 
- H-VECTM-R8-EKRVLA-S5-LD-OH (SEQ ID NO: 30); 
- H-VE(AAB)TM-R8-EKRVLA-S5-LDKPPFLTQLHS-OH (SEQ ID NO: 31); and
- H-VE(AAB)T(AAH)-R8-EKRVLA-S5-LDKPPFLTQLHS-OH (SEQ ID NO: 33).

Claim 33 has been amended as follows:
The pharmaceutical composition according to claim 32, said composition further comprising an anti-diabetic agent selected from the group consisting of insulin, metformin, sulfonylurea, alpha-glucosidase inhibitors, thiazolidinediones, meglitinide, incretin mimetic, glucagon-like peptide analog, dipeptidyl peptidase-4 inhibitor, amylin analog, sodium glucose transporter inhibitor, and any combination thereof.

Claims 19, 24-25, 29, 31 and 34-37 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658